NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIANFENG HUANG,                                 No.    16-70361

                Petitioner,                     Agency No. A201-205-410

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Jianfeng Huang, a native of China and a citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his applications for

asylum, withholding of removal, and protection under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations under the REAL ID Act. Shrestha v.

Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review de novo claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We dismiss in part, deny in part, and grant in part the

petition for review, and remand.

      We lack jurisdiction to review the agency’s conclusion that Huang did not

establish changed circumstances to excuse the untimely filing of his asylum

application where the facts underlying that determination are disputed. See

8 U.S.C. § 1158(a)(2)-(3); cf. Sumolang v. Holder, 723 F.3d 1080, 1082-83 (9th

Cir. 2013) (court retains jurisdiction to review agency’s application of changed or

extraordinary circumstances exception to undisputed facts). The record does not

compel the conclusion that Huang established extraordinary circumstances to

excuse the untimely filing. See 8 C.F.R. § 1208.4(a)(5). Thus, Huang’s asylum

claim fails.

      To the extent Huang now challenges the IJ’s denial of CAT protection, we

lack jurisdiction to consider this unexhausted issue. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or claims in

administrative proceedings below).



                                         2                                      16-70361
      We reject Huang’s contention that the IJ violated his due process rights. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process

claim, petitioner must show error).

      The BIA found no clear error in nine factual findings the IJ relied on in

support of an adverse credibility determination. Substantial evidence does not

support eight of these findings. Substantial evidence does not support the agency’s

findings that Huang testified inconsistently about his hospital records and that he

testified implausibly about police officers going to his parents’ home, his bank

account, and whether his parents previously traveled to the United States, where

these findings were based on misstatements of Huang’s testimony. See Ren v.

Holder, 648 F.3d 1079, 1086 (9th Cir. 2011) (IJ inaccurately characterized

testimony). The agency’s implausibility determination related to Huang’s bank

account is also unsupported, where the IJ failed to consider his explanation. See

Yan Xia Zhu v. Mukasey, 537 F.3d 1034, 1040 (9th Cir. 2008) (IJ failed to address

petitioner’s explanation for purported implausibility).

      Substantial evidence also does not support the agency’s determinations that

Huang omitted his hospital visit from his asylum application, testified

inconsistently regarding his injuries, and provided implausible testimony related to

his work address because he was not provided an opportunity to explain. See Lai

v. Holder, 773 F.3d 966, 974 (9th Cir. 2014) (petitioner must have an opportunity



                                          3                                   16-70361
to explain omissions); Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (same,

inconsistencies), overruled in part on other grounds by Alam v. Garland, 11 F.4th

1133 (9th Cir. 2021) (en banc); see also Lalayan v. Garland, 4 F.4th 822, 836 (9th

Cir. 2021) (same, implausibilities).

      Substantial evidence also does not support the agency’s implausibility

determinations regarding his parents’ ability to file a government complaint and

Huang’s knowledge of whether his parents previously traveled to the United States

where those determinations were based on speculation and conjecture. See

Lalayan, 4 F.4th at 833-37.

      Substantial evidence supports the single remaining credibility finding that

Huang testified inconsistently as to how he traveled to the hospital. Shrestha, 590

F.3d at 1040 (inconsistency is a factor that can be considered in assessing

credibility under the totality of circumstances).

      Because we cannot be confident that the BIA would have upheld the adverse

credibility determination based on this inconsistency alone, we grant the petition

and remand for the BIA to reconsider Huang’s credibility and for any necessary

further proceedings consistent with this decision.1 See Kumar v. Garland, 18 F.4th



1
  Although we do not have jurisdiction over Huang’s asylum application, if after
the agency reassesses the adverse credibility determination under the totality of the
circumstances Huang is found credible, we encourage the agency to reconsider
whether Huang has established a changed circumstances exception.

                                           4                                   16-70361
1148, 1156 (9th Cir. 2021) (remand appropriate for BIA to determine whether

remaining credibility factors support determination); see also Alam, 11 F.4th at

1137 (single-factor rule for adverse credibility determinations overruled).

      Each party must bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part;

GRANTED in part; REMANDED.




                                          5                                   16-70361